Citation Nr: 0518146	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased rating for post-operative 
residuals of a cervical C5-C6 anterior fusion and discectomy 
with left arm radiculopathy, evaluated as 20 percent 
disabling for the cervical spine disorder prior to September 
23, 2002 and evaluated as 20 percent disabling for loss of 
motion of the cervical spine with a separate rating of 20 
percent assigned for radiculopathy of the left arm effective 
September 23, 2002.

Entitlement to an increased rating for a compression fracture 
at T12 and lumbar strain, currently evaluated as 30 percent 
disabling and evaluated as 20 percent disabling from June 19, 
1993 through April 28, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 through June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for each of the disabilities on 
appeal and assigned initial noncompensable ratings for both 
disabilities.  A July 1995 rating decision continued the 
veteran's noncompensable initial rating for his compression 
fracture of the T12 and lumbar strain, and increased his 
initial rating for his service-connected cervical spine 
disorder to 10 percent, effective June 19, 1993.

The Board remanded the issues in March 1990 for further 
development.  A July 1997 rating decision assigned a rating 
of 100 percent effective June 1, 1997 through September 30, 
1997 for the veteran's cervical spine disorder based on 
treatment requiring convalescence under 38 C.F.R. § 4.30.  An 
October 1999 rating decision increased the initial disability 
rating for the veteran's cervical spine disorder to 20 
percent.  The 20 percent rating was also assigned effective 
October 1, 1997.  The initial rating for the veteran's 
compression fracture T12 with lumbar strain was increased to 
10 percent.

The Board remanded the claims in March 2000 for further 
development.  An August 2000 rating decision increased the 
veteran's rating for a compression fracture T12 with lumbar 
strain to 20 percent, effective from April 29, 2000.

In a November 2003 decision, the Board granted an added 
initial rating of 10 percent to the veteran's service 
connected compression fracture T12 with lumbar strain based 
on the clinical evidence of a demonstrable deformity of the 
body of vertebra T12.  In addition, both claims were remanded 
to the RO for further development.

The regulations regarding the evaluation of disorders of the 
spine have changed during the pendency of this appeal.  The 
specific changes will be addressed in the decision.  However, 
the Board notes that a March 2004 rating decision, based on 
the new criteria, assigned two separate 20 percent ratings 
for the veteran's cervical spine disorder.  One 20 percent 
rating was assigned based on loss of motion of the cervical 
spine.  The second 20 percent rating was assigned based on 
symptoms associated with radiculopathy of the left arm.  With 
regard to the veteran's compression fracture T12 with lumbar 
strain, an increased rating was granted effective April 29, 
2000.  As the veteran is currently not in receipt of the 
maximum rating available for either disorder, both issues 
remain on appeal.

The Board notes that, during the pendency of this appeal, the 
veteran has submitted claims for an increased rating for 
post-traumatic stress disorder.  In addition, the veteran has 
claimed entitlement to service connection for disorders of 
the left thumb, left lower leg and bilateral knees, as well 
as entitlement to a total disability rating based on 
individual unemployability.  The Board refers these issues to 
the RO for appropriate adjudication.

During the pendency of this appeal, the veteran's claims have 
come under the jurisdiction of the Houston, Texas RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that the 
veteran's cervical spine disorder is productive of no more 
than a moderate case of intervertebral disc syndrome with 
recurrent attacks prior to September 23, 2002.

3.  The evidence of record does not reasonably show that the 
veteran's cervical spine disorder is productive of forward 
flexion of the cervical spine of 15 degrees or less or 
moderate paralysis of the radicular nerves in the left arm.

4.  The evidence of record reasonably shows that the 
veteran's compression fracture at T12 with lumbar sprain is 
productive of mild limitation of motion through April 28, 
2000 and moderate limitation of motion thereafter with a 
demonstrable deformity of a vertebral body noted in x-rays.

5.  The evidence of record does not reasonably show, as of 
September 23, 2002, that the veteran's lumbar spine disorder 
is productive of more than mild paralysis of the sciatic 
nerve and limitation of flexion of the thoracolumbar spine to 
30 degrees or less.


CONCLUSIONS OF LAW

1.  According to the schedular criteria effective prior to 
September 23, 2002, post-operative residuals of a cervical 
C5-C6 anterior fusion and discectomy with left arm 
radiculopathy are not more than 20 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5292 (2003)

2.  According to the schedular criteria effective as of 
September 23, 2002 post-operative residuals of a cervical C5-
C6 anterior fusion and discectomy with left arm radiculopathy 
are not more than 20 percent disabling based on cervical 
limitation of motion with a separate 20 percent rating 
appropriately assigned for radiculopathy of the left arm.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235 through 5243 (2004)

3.  A compression fracture of T12 with lumbar strain is not 
more than 20 percent disabling prior to April 29, 2000, and 
not more than 30 percent disabling as of April 29, 2000 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5292 (2003); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 through 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
August 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to the benefits currently sought on 
appeal.  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
December 1993, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in August 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations, and the examination 
reports include findings documenting the level of severity 
associated with the veteran's disabilities.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records reflect that the veteran was treated 
for lumbar strain in 1981.  He complained of low back pain 
after a fall in 1988 and was diagnosed with a compression 
fracture at T12.  The veteran complained of neck and left 
shoulder pain after a fall in 1991.  The veteran was 
diagnosed with a herniated nucleus pulposes requiring C5-6 
anterior fusion in January 1992.

A September 1993 VA examination report noted complaints of 
neck and hip pain.  The examiner noted the scars from the 
veteran's discectomy.  On examination, the veteran had full 
range of motion of the lower extremities and good range of 
motion of the right arm.  The range of motion of the left arm 
was slightly restricted.  Full range of motion was noted in 
the upper and lower spine.

A December 1993 rating decision granted service connection 
for cervical C5-6 anterior fusion and discectomy with left 
arm radiculopathy and compression fracture T12 with lumbar 
strain and assigned an initial noncompensable rating to each 
disorder.

A July 1994 VA treatment note indicated that the veteran was 
status post-discectomy in 1992.  The veteran reported he had 
good relief until about 18 months prior when his pain 
returned.  He also reported associated numbness.  He denied 
any bowel, bladder or gait difficulty.  An MRI of the 
operative area was noted to have poorly visualized fusion.

A June 1997 private treatment record indicated that the 
veteran underwent a re-do anterior cervical discectomy and 
fusion of C5-6 with a tricortal bone graft.  A July 1997 
rating decision granted a temporary 100 percent rating from 
June 5, 1997 to September 30, 1997 based on treatment 
necessitating convalescence.

A November 1997 private MRI report noted a fusion of the C5-6 
vertebral bodies with cervical spondylosis and osteophyte 
formations at this level causing minimal to mild thecal sac 
and nerve sheath compression.  Also noted was a central disc 
herniation at the L4-5 level causing central thecal sac 
deformity and moderate left root compression at that level.

A September 1998 VA spinal examination report noted that the 
veteran complained of neck pain, left arm pain and numbness 
and a thoracic compression fracture.  The examiner noted that 
the veteran's claims folder was reviewed prior to the 
examination.  On examination, the veteran demonstrated normal 
higher cortical functioning and cranial nerves.  He had 
normal motor function for the biceps and triceps.  There was 
clear weakness in abduction and adduction of the left thumb.  
The remainder of the motor examination was unremarkable.  
Sensory examination revealed decreased sensation to light 
touch and pinprick in a C5-6 dermatome of distribution.  Deep 
tendon reflex was decreased in the biceps on the left.  The 
examiner noted that the veteran had residual weakness and 
numbness in a distribution consistent with prior nerve root 
damage secondary to cervical spondylosis.  The examiner 
reviewed x-rays that the veteran brought to the examination 
and interpreted them as showing a mild thoracic compression 
fracture based on a minimal loss of anterior vertebral body 
height.

A September 1998 VA cervical spine MRI conducted in 
conjunction with the examination was interpreted as showing 
post-surgical changes at C5-6 with spurring resulting in 
neural foraminal narrowing, bilaterally, left greater than 
right.  Canal narrowing with impingement on the cord without 
cord compression was also noted.

A September 1998 VA joint examination report noted that the 
veteran's claims folder was reviewed.  On examination, there 
was decreased sensation in the lateral aspect of the 
shoulder, lateral arm, and lateral forearm.  The veteran 
showed 4/5 strength with flexion in the biceps muscle group.  
He showed 5/5 strength in all other muscle groups.  Deep 
tendon reflexes were 4+ and equal bilaterally.  He had a 
negative impingement sign and full range of motion of both 
the left and right shoulders.

A June 1999 private cervical spine MRI report noted severe 
degenerative disc disease at C5-6 with bilateral mild 
foraminal stenosis secondary to posterior lateral 
osteophytes.

A June 1999 private hospitalization report noted that the 
veteran was diagnosed with sciatica secondary to a disc 
herniation at L4-5.  He underwent a left L4 hemilaminectomy 
and an L4-5 discectomy.

An April 2000 VA spinal examination report noted that the 
veteran's chart and claims folder were reviewed prior to the 
examination.  On examination, a left-sided transverse neck 
incision was noted, which was well healed.  The veteran 
appeared to have normal tone and bulk of the neck and back 
musculature.  Range of motion testing of the neck showed 70 
degrees of flexion, 40 degrees of extension, 90 degrees of 
lateral rotation to the right, 60 degrees of lateral rotation 
to the left, and 45 degrees of lateral bending bilaterally.  
Range of motion testing of the back showed 60 degrees of 
flexion, 30 degrees of extension, 90 degrees of rotation 
bilaterally, and 45 degrees of lateral bending bilaterally.  
Strength was 5/5 in all major muscle groups including grip, 
biceps, triceps, iliopsoas, quadriceps, hamstrings, 
dorsiflexion, plantar flexion, and extensor hallucis longus.  
The exception was the left-sided deltoid and left-sided 
biceps, which were 4+ respectively.  Sensation was intact 
throughout the body, with the exception of the left index 
finger and thumb.  Additionally, the veteran stated that 
parethesias were elicited during sensory examination in those 
same areas.  Reflexes were 2+ throughout the body, with the 
exception of the left biceps, which was absent.

A May 2002 VA spinal examination report noted that the 
veteran reported a chronic burning pain in the left side of 
his neck, which radiated into the left scapula and through 
his left upper extremity to the left index finger and thumb.  
He also reported constant pain in the mid-lumbar spine.  
There was no history of bowel or bladder incontinence.  The 
veteran estimated he had missed about one month of work in 
the previous year due to his spine.  On examination, the 
veteran walked with a slow hesitant gait, but did not limp or 
list.  There was no localized tenderness or muscle spasm 
about the cervical spine.  Two healed anterior incision scars 
were noted on the neck.  The veteran did have restricted 
motion of the cervical spine.  Extension was to 60 degrees, 
with the examiner noting 75 degrees as normal.  Flexion was 
normal at 60 degrees.  Lateral flexion was 50 degrees, with 
the examiner noting 55 degrees was normal.  Rotation to 
either side was 70 degrees, with 80 degrees noted as normal.  
Deep tendon reflexes throughout the upper and lower 
extremities was 2+.  There was some hypesthesia involving the 
left thumb and index finger.  No localized tenderness or 
muscle spasm was noted in the thoracic spine.  He had full 
range of motion of the thoracic spine.  A healed incision 
scar was noted in the lumbar area.  There was no muscle spasm 
or localized tenderness of the lumbar spine.  He had full 
range of motion.

A September 2002 VA treatment note indicated that the veteran 
had surgery on his C5-6 vertebra in 1992 and 1996.  A review 
of films between 1993 and 2000 showed that the interspace 
between C5-6 had narrowed in that interval, which suggested 
to the physician that the graft was not solid.  The veteran 
reported increasing pain in the neck and numbness in the left 
upper extremity.  The veteran was also noted to have had a 
discectomy in 1997 for a lumbar herniated nuclear pulposus.  
He reported a good result, but has been experiencing 
increasing pain.  The veteran stated that he had noted pain 
in his left leg in the previous year.  Examination of the 
neck showed no muscle spasm.  There was pain noted with 
extremes of motion on all planes.  Right biceps reflex was 
absent.  Examination of the lumbar spine showed no localized 
findings.

A January 2003 VA spinal MRI was interpreted as showing post-
surgical changes in the cervical spine from prior C5-6 
fusion.  At that level, a posterior endplate osteophyte 
narrowed the left sided neural foramen, placing the exiting 
left C6 nerve root at risk.  Straightening of normal cervical 
lordosis was noted.  Post-surgical changes were noted in the 
lumbar spine from a prior L4-5 hemilaminotomy.  There was 
paracentral disc extrusion at that level, which resulted in 
no neural foraminal narrowing, spinal canal stenosis or nerve 
root impingement.  Disc desiccation and an annular tear were 
seen involving the L4-5 disc.

A June 2003 VA treatment note reported that the veteran was 
seeking treatment for chronic neck and low back pain.  It was 
noted that previous MRIs had shown degenerative disc disease 
of the neck and lumbar areas.  The veteran was diagnosed with 
cervical and lumbar radiculopathy.

A December 2003 VA cervical spine x-ray was interpreted as 
showing marked degenerative disc disease with probably bone 
on bone at C5-6.

A December 2003 VA lumbar spine x-ray was interpreted as 
showing minor wedging, probably old, at T11 and T12.  The 
lumbar vertebrae were well maintained in height.  Slight 
narrowing of L4-5 interspace was noted to probably be 
indicative of early degenerative disc disease.

A December 2003 VA cervical spine MRI was interpreted as 
showing sclerosis surrounding the C5-6 disc, which was likely 
a post-traumatic lesion, mild spinal canal stenosis to 10mm 
at that level, and mild narrowing of the left C2-3 neural 
foramen.

A December 2003 VA lumbar spine MRI was interpreted as 
showing previous surgery at L4-5 and a broad-based disc 
protrusion at L4-5.  The canal diameter and neural foramina 
at all levels are normal.

A February 2004 VA examination report indicated that the 
veteran reported daily pain and decreased range of motion.  
The veteran reported he had missed about three months of work 
in the past year due to incapacitating pain.  On examination, 
there were two four-centimeter anterior incisions, left and 
right, that were well healed.  The veteran could flex his 
cervical spine to 50 degrees with pain.  He had 30 degrees of 
extension with pain.  He had 60 degrees of right rotation and 
45 degrees of left rotation with minimal pain.  He had good 
equal grip strength in his right hand.  The left hand was 
slightly weaker than the right.  Reflexes were absent in the 
elbows.  There was no loss of sensation to the arms, forearms 
or hands.  The ulnar, median and radial nerves were intact.

Examination of the lumbar spine revealed a five-centimeter 
lumbar incision that was healed.  There was some flattening 
lordosis.  He had some spasm and pain from the area of L3 to 
about L1 on the right.  He can flex 45 degrees with pain.  He 
had 30 degrees of extension.  He had 50 degrees of left and 
right rotation.  He could stand on his heels and toes and 
walk.  He had slightly weaker extensor hallucis longus 
strength on the left.  He had 2+ reflexes in the knees and 2+ 
in the ankles.  He had decreased pinprick on the left lateral 
thigh down to just below the left knee. Straight leg raising 
signs were negative bilaterally.

An April 2004 VA treatment note stated that it was the 
veteran's first visit to the pain management clinic.  He 
reported both neck and low back pain, and indicated he 
experienced more neck pain than low back pain.  On 
examination, the veteran moved all his extremities well with 
full active range of motion.  There was no clubbing, cyanosis 
or edema.  Pulses were 2+ in all extremities.  Examination of 
his back showed full flexion, extension, and rotation.  
Paraspinal tenderness was noted at the level of T8 to T10, L1 
to L3 and the right SI joint.  Examination of his neck showed 
full flexion, extension and rotation.  The cranial nerves 
showed no focal deficit.  Motor function showed good muscle 
bulk with strength rated 5/5.  Coordination showed intact 
finger to nose testing.  Reflexes were 2+ in all extremities.  
Sensory function showed intact sensation to cold and touch 
along all extremities.

An August 2004 VA treatment note reported that the veteran 
was seen for a follow-up for chronic neck and low back pain.  
The veteran was able to heel walk and toe walk without 
difficulty.  He was able to do a deep knee bend without a 
problem.  He was able to walk on his feet with his feet 
inverted and everted.  The veteran was not examined further 
at that time.

A November 2004 treatment note indicated that the veteran was 
being seen for follow-up at the pain management clinic for 
complaints of pain in the neck, back and left upper 
extremity.  He denied bladder or bowel incontinence.  On 
examination, there was full range of motion in the neck with 
complaints of pain on bilateral lateral bending.  There was 
C4-6 midline and left trapezius myofascial tenderness.  There 
was full range of motion of the lumbar spine with increased 
complaint of pain on flexion.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that during the pendency of the appeal, the 
rating criteria used to evaluate diseases and injuries of the 
spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243 (2004))).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(April 10, 2000).

In the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces.  
Special monthly compensation may be considered.  With lesser 
involvements rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling. A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion. A 40 percent rating is 
reserved for severe limitation of lumbar motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Degenerative disc disease was evaluated under Diagnostic Code 
5293.  A pronounced case of intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  A mild case is appropriately rated 10 
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees, but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but is not greater than 235 
degrees; or, combined range of motion of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees, or muscle spasm, guarding, or local tenderness not 
resulting in an abnormal gait are noted; or, with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In addition, degenerative disc disease, under Diagnostic Code 
5243 may also be rated based on incapacitating episodes.  
Under the new criteria for intervertebral disc syndrome, 
effective September 23, 2002, a 20 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (moved to 38 C.F.R. § 4.71a, DC 
5243 by 68 Fed. Reg. 51,454 (Aug. 27, 2003) and corrected by 
69 Fed. Reg. 32,449 (June 10, 2004)).

A note preceding the schedule of ratings for diseases of the 
peripheral nerves states that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral combine with application of the bilateral factor.  

A note following the ratings for nerves affecting the upper 
extremities states that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group ratings.  

For neurological symptoms, under Diagnostic Code 8513, 
complete paralysis of all radicular groups in the minor arm 
is evaluated as 80 percent disabling.  Severe incomplete 
paralysis of the minor arm is evaluated as 60 percent 
disabling.  Moderate incomplete paralysis of the minor arm is 
evaluated as 30 percent disabling, and mild incomplete 
paralysis of the minor arm is evaluated as 20 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2004).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Cervical Spine Disorder

The Board notes that there are two ratings at issue for the 
veteran's cervical spine disorder.  His cervical spine 
disorder is rated as 20 percent disabling under the criteria 
in effect prior to September 23, 2002.  Effective September 
23, 2002 his orthopedic and neurological symptoms are each 
rated as 20 percent disabling under the new criteria.  
Accordingly, the Board will address the appropriateness of 
the ratings separately under the old and new criteria.

Under Diagnostic Code 5293, a 40 percent rating is warranted 
where there is evidence of severe intervertebral disc 
syndrome with only intermittent relief from recurring 
attacks.  While clinical evidence of record does document 
complaints of chronic pain, the Board notes that the 
September 1998 VA spinal examination report noted normal 
motor function with the exception of some weakness of the 
left thumb.  An April 2000 VA spinal examination report noted 
some limitation of motion.  Sensation was intact in the upper 
extremities with the exception of his left index finger and 
thumb.  His left biceps reflex was noted to be absent.  A May 
2002 VA examination report noted no muscle spasm or 
tenderness about the cervical spine.  Some restricted motion 
was noted in addition to some hypesthesia involving the left 
thumb and index finger.  Essentially, the clinical evidence 
of record suggests that prior to September 23, 2002 the 
veteran's intervertebral disc syndrome was productive of 
symptoms that are appropriately characterized as moderate.  
Accordingly, the 20 percent rating in effect for the 
veteran's cervical spine disorder is properly assigned.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is contemplated in 
the 20 percent disability rating assigned prior to September 
23, 2002.  In addition, with the exception of the time period 
where the veteran is noted to be in receipt of a temporary 
100 percent rating based on the need for treatment requiring 
convalescence, the evidence does not raise a question that a 
higher rating is possible or warranted for this period so as 
to warrant a "staged" rating due to significant change in the 
level of disability.

With regard to the rating assigned effective September 23, 
2002, the veteran is appropriately assigned a 20 percent 
rating under Diagnostic Code 5242 based on loss of motion of 
the cervical spine and a 20 percent rating under Diagnostic 
Code 8513 based on radiculopathy of the left arm.  Initially, 
the Board notes that a higher rating is not warranted based 
on incapacitating episodes.  Though the veteran has reported 
missing at least three months of work due to symptoms 
associated with his neck, there is no clinical evidence of 
record suggesting that the veteran experienced incapacitating 
episodes requiring bed rest, which was prescribed by a 
doctor.  Indeed, though treatment notes reflect continued 
complaints of chronic pain there is no clinical evidence of 
record documenting incapacitation to the extent that bed rest 
was required.

Under Diagnostic Code 5242 a 30 percent rating is available 
where forward flexion of the cervical spine is 15 degrees or 
less.  The February 2004 VA examination report noted flexion 
of 50 degrees with pain.  Accordingly, the veteran does not 
meet the criteria for a rating higher than 20 percent for 
limitation of motion of the cervical spine.

With regard to his neurological symptoms, the Board notes 
that the veteran has been reported as being right handed.  
The neurological symptoms documented in the record primarily 
affect the veteran's left, or minor, hand.  Therefore, a 30 
percent rating is warranted where clinical evidence of record 
suggests that the paralysis of the minor arm is moderate.  As 
noted in the February 2004 VA examination report, though the 
left hand was slightly weaker, and reflexes were absent in 
the elbow, there was no loss of sensation to the arm, 
forearm, or hand.  An April 2004 VA treatment note showed 
that motor function and muscle bulk were good and strength 
was rated as 5/5.  Based on the clinical findings of record, 
the Board finds that the veteran's neurological symptoms 
associated with the left arm are appropriately characterized 
as mild.  Accordingly, a rating in excess of 20 percent for 
the neurological symptoms associated with his left arm 
radiculopathy is not warranted.

As noted above, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the clinical records and by the veteran is contemplated in 
the 20 percent disability rating assigned under Diagnostic 
Code 5242 for limitation of motion of the cervical spine.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's cervical disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

Compression Fracture T12 with Lumbar Spine Disorder

Under the old criteria, Diagnostic Codes 5285 and 5292, a 20 
percent rating was in effect from June 19, 1993 through April 
28, 2000, and a 30 percent rating was assigned effective 
April 29, 2000.  The Board notes that a 10 percent rating was 
assigned under Diagnostic Code 5285 based on a demonstrable 
deformity of an intervertebral body, in this case T12.  An 
additional 10 percent was added for mild limitation of motion 
of the lumbar spine effective June 19, 1993, with a 20 
percent rating for moderate limitation of motion of the 
lumbar spine added effective April 29, 2000.

A September 1993 VA examination report noted full range of 
motion in the lower spine.  Complaints of pain in the low 
back are noted at that time.  A review of other treatment 
records associated with the record prior to April 2000 does 
not reflect symptoms that would be properly characterized as 
moderate.  Accordingly, a 10 percent rating for mild 
limitation of motion, added to the 10 percent rating for 
demonstrable deformity of an intervertebral body for a rating 
of 20 percent is appropriate prior to April 29, 2000.

The April 2000 VA examination report noted limited range of 
motion of the back.  It was noted that the veteran had 60 
degrees of flexion and 30 degrees of extension.  A May 2002 
VA examination report noted full range of motion of the 
lumbar spine.  Both examination reports document complaints 
of chronic pain associated with the veteran's low back.  The 
Board finds that such records do not reflect limitation of 
motion of the lumbar spine that can be characterized as more 
than moderate.  Therefore, a 20 percent rating for moderate 
limitation of motion, added to the 10 percent rating for 
demonstrable deformity of an intervertebral body for a rating 
of 30 percent is appropriate effective April 29, 2000 under 
the old criteria.

Evaluating the veteran's compression fracture with lumbar 
strain under the new criteria, the Board notes that the 
veteran's disease process has progressed during the process 
of the appeal.  A December 2003 VA lumbar spine x-ray was 
interpreted as showing early degenerative disc disease at L4-
5.  Accordingly, the Board will evaluate both the orthopedic 
and neurologic symptoms associated with his low back disorder 
to determine if a rating higher than 30 percent is warranted 
under the new criteria.  Under Diagnostic Code 5242 a 20 
percent rating is assigned where flexion of the thoracolumbar 
is greater than 30 degrees, but not greater than 60 degrees.  
In this regard, the Board notes that a 20 percent rating for 
limitation of motion of the thoracolumbar is warranted under 
the new criteria.  A 40 percent rating under these new 
criteria is not warranted as the evidence of record does not 
reflect that forward flexion of the thoracolumbar is 30 
degrees or less.

The Board notes that the February 2004 VA examination report 
reflects that there is neurological impairment associated 
with the left leg, which was noted on examination of the 
lumbar spine.  He had slightly weaker extensor hallucis 
longus strength on the left and decreased pinprick sensation 
on the left lateral thigh down to just below the knee.  The 
Board finds that such symptoms are productive of mild 
paralysis of the sciatic nerve.  Such findings warrant a 10 
percent rating under Diagnostic Code 8520.  The Board notes 
that, under the new criteria, separate criteria for 
orthopedic and neurological findings are combined under 
38 C.F.R. § 4.25 for a rating of 30 percent.  Accordingly, 
the veteran is appropriately rated at 30 percent for a 
compression fracture T12 with lumbar strain under both the 
old and the new criteria.

As noted above, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the clinical records and by the veteran is contemplated in 
the 10 percent rating assigned for mild limitation of motion 
prior to April 29, 2000 and 20 percent for moderate 
limitation of motion effective April 29, 2000

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's low back disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for post-operative 
residuals of a cervical C5-C6 anterior fusion and discectomy 
with left arm radiculopathy, evaluated as 20 percent 
disabling for the cervical spine disorder prior to September 
23, 2002 and evaluated as 20 percent disabling for loss of 
motion of the cervical spine with a separate rating of 20 
percent assigned for radiculopathy of the left arm effective 
September 23, 2002, is denied for the entire appeal period at 
issue.

Entitlement to an increased rating for a compression fracture 
at T12 and lumbar strain, currently evaluated as 30 percent 
disabling and evaluated as 20 percent disabling from June 19, 
1993 through April 28, 2000, is denied for the entire appeal 
period at issue.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


